Citation Nr: 0611026	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  03-31 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increase in a 70 rating for generalized 
anxiety disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had active service from August 1965 to August 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 RO rating decision 
which denied an increase in a 50 percent rating for 
generalized anxiety disorder.  

A September 2005 RO decision increased the rating for the 
veteran's service-connected generalized anxiety disorder to 
70 percent, effective December 9, 2003.  However, as that 
grant does not represent a total grant of benefits sought on 
appeal, this claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

The veteran's service-connected generalized anxiety disorder 
(generalized anxiety disorder with depressive features with 
gastrointestinal disturbance) is manifested by no more than 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood, due to various symptoms.  


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for 
generalized anxiety disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2005).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 70 percent rating is warranted for generalized anxiety 
disorder where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affected the ability to function independently, appropriately 
and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9400.  

In evaluating the evidence, the Board has noted various GAF 
scores which clinicians have assigned.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  For example, a GAF score of 31 to 40 is meant to 
reflect an examiner's assessment of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  A 41 to 50 
GAF score indicates serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A 51-60 
GAF score indicates the examiner's assessment of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-
95, 60 Fed. Reg. 43186 (1995).  

The most recent February 2004 VA psychiatric examination 
report noted that the veteran reported that he was the owner 
of an auto parts shop, but that he was not able to work for 
the whole week.  He stated that he was married thirty-six 
years ago and that he had two children.  It was noted that 
the veteran did not report interpersonal problems in his 
marital relationships and that he reported poor social 
activities and poor leisure activities.  The veteran 
indicated that he had been feeling sad, depressed, and 
irritable during the last year.  He also stated that he had 
insomnia, an inability to concentrate, multiple physical 
complaints, anxiety episodes without apparent reason, 
palpitations, shortness of breath, and abdominal pain with a 
need to defecate.  The veteran noted that he was afraid to go 
places such as being outside of home alone, being in a crowd, 
or traveling in an automobile.  He reported that he was 
excessively anxious and worried about all kinds of things and 
that he had episodes of restlessness and tension.  

The examiner reported that the veteran was appropriately 
dressed, that he had adequate hygiene, and that he was 
cooperative.  The examiner stated that the veteran was 
spontaneous and that he established eye contact.  The 
examiner noted that the veteran was alert, aware of the 
interview situation, and in contact with reality and that 
there was no evidence of psychomotor retardation or 
agitation.  It was reported that there were no tics, tremors, 
or involuntary movement.  The examiner indicated that the 
veteran's thought process was coherent and logical, that 
there was no looseness of association, that there was no 
evidence of disorganized speech, and that there was no 
evidence of delusions or hallucinations.  It was noted that 
the veteran reported several episodes of panic attacks and 
that he did not report obsessions or suicidal ideas.  The 
examiner indicated that the veteran's affect was constricted 
and appropriate and that he was oriented in person, place, 
and time.  The examiner stated that the veteran's memory for 
recent, remote, and immediate events was intact, that his 
abstraction capacity was normal, and that his judgment and 
insight were fair.  The examiner stated that the signs and 
symptoms described were interfering with the veteran's 
employment functioning and his social functioning.  The 
examiner noted that there was no impairment of thought 
process and communication, that there was no evidence of 
inappropriate behavior, and that the veteran was able to 
maintain basic activities of daily living.  

The diagnosis was generalized anxiety disorder with 
depressive features and gastrointestinal disturbance.  A GAF 
score of 50 was assigned.  The examiner commented that in his 
opinion, the veteran's principal clinical manifestations were 
related to anxiety symptoms and were manifested by anxiety 
with palpitations, shortness of breath, gastrointestinal 
disturbances, and a feeling that he was going to die of a 
heart attack or that he was going to explode or lose control.  
The examiner stated that the diagnosed condition was limiting 
the capacity to work of the veteran.  

Other recent records show treatment for variously diagnosed 
psychiatric problems.  A private treatment report from M. N. 
Roque, M.D., noted that the veteran had a work history of 
multiple attempts to work that could not be sustained due to 
depression and anxiety/somatic symptoms.  It was noted that 
he was married for thirty years and that he had two children.  
Dr. Roque noted that the veteran was cooperative, tense, and 
restless.  Dr. Roque stated that the veteran's speech was 
soft and clear, that his affect and mood were depressed and 
anxious, and that he was alert and oriented times three.  It 
was reported that the veteran had decreased concentration and 
good insight and judgment.  The diagnoses were major 
depression, recurrent, and generalized anxiety disorder, 
severe.  A GAF score of 30 to 40 was assigned.

A prior October 2002 VA psychiatric examination report noted 
that the veteran reported that he owned an auto parts shop, 
but that he was not able to work for the whole week.  It was 
noted that the veteran lived with is wife.  The veteran 
complained of lack of energy, poor sleep, blurred vision, and 
weakness.  He also complained of an inability to do anything 
and of suffering from palpitations and restlessness.  He also 
reported frequent and even urgent bowel movements as well as 
episodes of vomiting.  The examiner reported that the veteran 
was clean and adequately dressed and groomed.  It was noted 
that the veteran was alert and oriented times three.  The 
examiner stated that the veteran's mood was anxious and 
somewhat depressed, that his affect was constricted, and that 
his attention was good.  The examiner noted that the 
veteran's concentration and memory were fair and that his 
speech was clear and coherent.  It was reported that the 
veteran was not hallucinating and that he was not suicidal or 
homicidal.  The examiner stated that the veteran's insight 
and judgment were fair and that he exhibited good impulse 
control.  The diagnosis was generalized anxiety disorder with 
depressive features secondary to gastrointestinal problems.  
A GAF score of 55 was assigned.  The examiner commented that 
based on a review of the veteran's records and documents, he 
had presented more or less the same symptomatology and 
limitations as described in previous psychiatric 
examinations.  

The medical evidence shows that the veteran owns an auto 
parts shop, but that he reports that he is not able to work 
for the whole week.  He has been married for over thirty-six 
years and he has two children.  The most recent February 2004 
VA psychiatric examination report indicated a GAF score of 
50, suggesting serious social and industrial impairment (such 
as no friends or unable to hold a job).  The examiner also 
commented that the veteran's generalized anxiety disorder was 
limiting his capacity to work.  A prior private treatment 
report from Dr. Roque indicated an even worse GAF score of 30 
to 40.  However, the Board observes that the recent evidence 
indicates that the veteran has been able to own an auto parts 
shop and to work in it for at least some period of time on a 
weekly basis.  There is also some evidence of positive 
interpersonal relationships.  A prior October 2002 VA 
psychiatric examination report related a GAF score of 55, 
suggesting moderate symptoms.  

The Board finds that the evidence as a whole demonstrates 
that the veteran's service-connected generalized anxiety 
disorder is no more than 70 percent disabling.  The Board 
cannot conclude based on the psychiatric symptomatology that 
his generalized anxiety disorder alone is of a severity to 
produce total occupational and social impairment as required 
for a 100 percent rating.  The veteran has not been shown to 
have such symptoms as persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name, 
that are indicative of a 100 percent rating.

All the medical evidence cited above provides negative 
evidence against the claim for a rating above 70 percent 
because that evidence shows that the veteran does not have 
symptomatology consistent with that required for a 100 
percent rating.  

As the preponderance of the evidence is against the claim for 
an increased rating for generalized anxiety disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in July 2002, a rating 
decision in November 2002, and a statement of the case in 
September 2003.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157, __ F.3d __, 
2006 WL 861143 (Fed. Cir.  Apr. 5, 1996) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, No. 01-1917, __ Vet. App. __, 2006 WL 
519755 (Vet. App. Mar. 3, 2006).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty to 
notify prior to the final adjudication in the September 2005 
rating decision and supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.  




ORDER

An increased rating for generalized anxiety disorder is 
denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


